Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-3 and linking claims 1,10-13,15-16 and 21-35 in the reply filed on 12/23/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-13,15,16,21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in view of claims 12 and 15. Claim 1 requires cells be contacted with nucleic acids encoding LIN28A and TERT. Ordinarily, the skilled artisan would interpret this ti mean the cells are transduced or transfected with the nucleic acids and that the nucleic acids ultimately lead to protein production. However, dependent claims 12 and 15 recite that LIN28 and telomerase (TERT) are increased, leaving claim 1 to encompass a method where the nucleic acids do not result in protein production. Thus, the “contacting” step is open to being interpreted as mere contact whereby the nucleic acid does not enter the cell. 
	Claims 1 and 15 are unclear in reciting TERT in claim 1 and telomerase in claim 15. TERT encodes a subunit of telomerase and this it is not clear if the entire telomerase complex is increased in claim 15 or just the TERT-encoded catalytic subunit. 
	Use of the relative term “increase” renders claim 11 unclear. It is also not clear if claim is reciting a characteristic of the iTR factors or if the claim requires that GFER protein and COX7A1 protein level be effectively altered in the transfected cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1a) Claims 1-3,10,12-13,15-16,21-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and CN105435244 (‘244, 03/30/2016)

Regarding claim 1, Biotime discloses a method for regeneration in damaged (for example wound repair, claim 21) or aging tissue in a subject by contacting one or more cells of the subject with one or more induced tissue regeneration (iTR) factors (p 39, ln 32-34), wherein the one or more iTR factors comprises a nucleic acid (p 28, ln 10-11), "In general, an iTR factor can be, e.g., a small molecule, nucleic acid, oligonucleotide". Biotime discloses the method of claim 1 wherein one or more nucleic acids encodes TERT (telomerase; p 42, ln 25-31 "In some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the 

Thus, Biotime discloses the method of claim 1 with the exception of wherein the iTR comprise a nucleic acid encoding LIN28A. However, Biotime does teach that the iTR factors repair damaged or aging tissue in a subject by inducing an embryonic pattern of gene expression in one or more cells of the subject (p 39, ln 32-34 p 27, ln 28-32, p 28, ln 4-8 p 5, ln 14-16. At page 27 ln 11-15). Biotime teaches that primitive animals capable of tissue regeneration are able to do so by recapitulating embryonic development and that TR-resistant mammals are resistant to transition back to an embryonic state. Biotime further teaches that LIN28 is an embryonic stem cell specific de-differentiation transcription factor associated with cell pluripotency. Biotime teaches that any combination of transcription factors including Oct4, KLF4 and Lin28 can de-differentiate cells, meeting the limitations of claim 2. 
Additionally, ‘244 taught introduction of a nucleic acid encoding Lin28A using an AAV vector (claims 34-35) promotes wound healing and inhibits scar formation (claims 28-31) 
Given the teachings related to the use of an AAV encoding Lin28A in tissue regeneration by ‘244 and that Biotime teaches that iTR factors induce an embryonic pattern of gene expression in the cells, and that LIN28 is a de-differentiation transcription factor associated with cell pluripotency, one of ordinary skill in the art would have found it obvious to utilize Lin28A as an iTR in the method of Biotime. One would have been motivated to use Lin28 as an iTR because Biotime taught that Lin28 was effective at de-differentiating cells back to an embryonic state, which Biotime taught is important in tissue regeneration. One would have had a 

Regarding claims 3 and 22, Biotime discloses the method of claim 2, wherein the nucleic acid comprises RNA or mRNA (p 27, ln 33-35)
Regarding claims 10 and 33, Biotime discloses the method of claim 1, wherein the one or more iTR factors are combined with a hydrogel or hyaluronic acid (p 42, ln 14-24 "In some embodiments, an iTR factor is administered in a composition (e.g., a solution) comprising one or more compounds that polymerizes or becomes cross-linked or undergoes a phase transition in situ following administration to a subject, typically forming a hydrogel").

Regarding claim 13, Biotime teaches administration of the TERT gene to the one or more cells of the subject increases expression of telomerase (p 26, ln 1-3 "In another aspect of the invention, the telomerase catalytic component, including but not limited to the human gene TERT, is transiently expressed in the target cells or tissues in which TR is to be induced, to extend the proliferative capacity of the somatic cells thereby facilitating TR"; p 42, ln 25-31 "In
some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human").

	Regarding claims 23-27 limiting the disease to be treated, this is given little patentable weight as it is recited in the preamble, no effect is required by the claims and it would be 
1b) Claims 1-3,10,12-13,15-16,21-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and Shyh-Chang (2013, Cell, 155:778-792; IDS).
Regarding claim 1, Biotime discloses a method for regeneration in damaged (for example wound repair, claim 21) or aging tissue in a subject by contacting one or more cells of the subject with one or more induced tissue regeneration (iTR) factors (p 39, ln 32-34), wherein the one or more iTR factors comprises a nucleic acid (p 28, ln 10-11), "In general, an iTR factor can be, e.g., a small molecule, nucleic acid, oligonucleotide". Biotime discloses the method of claim 1 wherein one or more nucleic acids encodes TERT (telomerase; p 42, ln 25-31 "In some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human"). In teaching that the subject can be human, Biotime meets the limitations of claim 16.

Thus, Biotime discloses the method of claim 1 with the exception of wherein the iTR comprise a nucleic acid encoding LIN28A. However, Biotime does teach that the iTR factors repair damaged or aging tissue in a subject by inducing an embryonic pattern of gene expression in one or more cells of the subject (p 39, ln 32-34 p 27, ln 28-32, p 28, ln 4-8 p 5, ln 14-16. At page 27 ln 11-15). Biotime teaches that primitive animals capable of tissue regeneration are able to do so by recapitulating embryonic development and that TR-resistant mammals are resistant to transition back to an embryonic state. Biotime further teaches that 
Additionally, Shyh-Chang taught Lin28a reactivation/expression improved hair regrowth (claim 26-27), accelerated regrowth of cartilage, bone, epidermis (claim 29) and mesenchyme in damaged tissue. Figure 3A shows no scarring where skin regenerated over the ear punches (claims 30-31).
Given the teachings related to the use of Lin28A in tissue regeneration by Shy-Chang and that Biotime teaches that iTR factors induce an embryonic pattern of gene expression in the cells, and that LIN28 is a de-differentiation transcription factor associated with cell pluripotency, one of ordinary skill in the art would have found it obvious to utilize Lin28A as an iTR in the method of Biotime. One would have been motivated to use Lin28 as an iTR because Biotime taught that Lin28 was effective at de-differentiating cells back to an embryonic state, which Biotime taught is important in tissue regeneration. One would have had a reasonable expectation of success in carrying out the combination as the use of Lin28 alone was already known to aid in tissue regeneration.

Regarding claims 3 and 22, Biotime discloses the method of claim 2, wherein the nucleic acid comprises RNA or mRNA (p 27, ln 33-35)
Regarding claims 10 and 33, Biotime discloses the method of claim 1, wherein the one or more iTR factors are combined with a hydrogel or hyaluronic acid (p 42, ln 14-24 "In some embodiments, an iTR factor is administered in a composition (e.g., a solution) comprising one or more compounds that polymerizes or becomes cross-linked or undergoes a phase transition in situ following administration to a subject, typically forming a hydrogel").

Regarding claim 13, Biotime teaches administration of the TERT gene to the one or more cells of the subject increases expression of telomerase (p 26, ln 1-3 "In another aspect of the invention, the telomerase catalytic component, including but not limited to the human gene TERT, is transiently expressed in the target cells or tissues in which TR is to be induced, to extend the proliferative capacity of the somatic cells thereby facilitating TR"; p 42, ln 25-31 "In
some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human").

	Regarding claims 23-25 limiting the disease to be treated, this is given little patentable weight as it is recited in the preamble, no effect is required by the claims and it would be obvious givens the success of Lin28A in other regenerative situations to use Lin287A in other situations where regenerative activity is desired. 
With regard to controlled release as recited in claim 32, Shyh-Chang taught controlled expression of Lin28A using an inducible transgene.
2) Claims 1,34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime) and Shyh-Chang (2013, Cell, 155:778-792) in view of Nowakowski (2013, Acta Neurobiologiae Experimentalis, 73:1-18).
Biotime and Shyh-Chang meet the limitations of claim 1 as set forth above. Neither reference teaches use of an AAV vector. However, Nowakowski teaches advantages of using AAV vectors in nucleic acid delivery. Nowakowski teaches multiple advantages of AAV including that they can be non-integrating (thus expression can be made transient), they can infect numerous cell types, certain known serotypes can be cell type specific, they have low immunogenicity and high efficiency of transduction (see pages 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632